Per Curiam:
An application for an order to extend the time to serve a ease must he made at Special Term, as that question is entirely within the cognizance of the Special Term and not of the appellate court. The question is different as to the time within which either the printed papers or the briefs must be filed. The objection is taken by the respondent that no order should be made here extending the plaintiffs’ time to file the case. The motions are, therefore, denied, without costs, and without prejudice to an application to the Special Term. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Motion denied, without costs, without prejudice to an application to Special Term. Order to be settled on notice.